Per Curiam.
Plaintiff brought action on a promissory note. Defendant admitted the note, but counterclaimed the value of services alleged to have been rendered to plaintiff. She recovered a verdict of $330.50. The only question in the case is, does the evidence sustain this verdict. We have examined the evidence in this case with care. A majority of the court are of the opinion that due weight was not given to the presumption arising from the giving of the note (Beneke v. Beneke, 119 Minn. 441, 138 N. W. 689), and that the verdict is not justified by the evidence, and that a new trial should be granted.
Order reversed and new trial granted.